777DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is in response the Amendment filed on 11/10/2022.
3.	The IDs submitted on 08/09/2022 is considered and entered.
4.	Claims 1-6, 8-15 and 17-20  are pending, all the pending claims are examined and rejected.
Response to Arguments
5.	The Applicant argue that Delamont doesn’t teach  "the virtual haptic feedback being provided using one or more of ultrasonic pressure and air pressure”   
The argument is persuasive because the previously claimed subject matter, the virtual haptic feedback unit is configured to provide the haptic feedback using one or more including an electrostatic charge is no longer in the claims. 
   Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made herein below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims  1-6,  8-10, 12 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rhee et al (US 20170068213 A1).
 
Rhee et al (“Rhee”) is directed to Mobile Terminal And Method For Controlling The Same.

As per claim 1, Rhee discloses a holographic reality system (see Abstract, Disclosed are a mobile terminal having a hologram output unit and a method for controlling the same),  comprising: 
a multiview display configured to display multiview content as a multiview image ([0142] The display unit 151 outputs information processed in the mobile terminal 100. The display unit 151 may be implemented using one or more suitable display devices. Examples of such suitable display devices include a liquid crystal display (LCD), a thin film transistor-liquid crystal display (TFT-LCD), an organic light emitting diode (OLED), a flexible display, a 3-dimensional (3D) display, an e-ink display, and combinations thereof.. Also see at least  a hologram object, cubic with multiview images in Figs. 2A, 2B, etc.);
  a position sensor configured to monitor a position of a hand of a user and provide a monitored position of the hand, the monitored position being provided by the position sensor without contact between the user and the holographic reality system ([0027] In an embodiment, the image sensor may be configured to sense a gesture of the human body approaching the hologram object. And the controller may control the hologram output unit such that at least one of an output position and a shape of the hologram object is changed, in response to the sensed gesture of the human body.  [0221] As shown in FIG. 7, a hologram object 710 may be output to a preset space. In the output state of the hologram object 710, a step (S620) of sensing a human body 1000 (e.g., a user's hand, refer to FIG. 7) disposed in the preset space is executed (refer to FIG. 6); and 
  a virtual haptic feedback unit configured to provide virtual haptic feedback to the user based on the monitored position, the virtual haptic feedback being provided using one or more of ultrasonic pressure and air pressure without contact between the user and holographic reality system, wherein an extent of the virtual haptic feedback corresponds to an extent of a virtual control within the multiview image ([0235] the hologram output unit 155 may be independently implemented from an output unit for outputting a feedback signal. [0287] a different feedback signal is output according to a distance between a hologram object and a human body. Thus, a user may feel that he or she is moving far away from or close to a hologram object. [0110] If desired, an ultrasonic sensor may be implemented to recognize position information relating to a touch object using ultrasonic waves).

As per claim 2, Rhee further discloses that the holographic reality system of claim 1, wherein the holographic reality system is configured to modify the displayed multiview content according to the monitored position ([0027] In an embodiment, the image sensor may be configured to sense a gesture of the human body approaching the hologram object. And the controller may control the hologram output unit such that at least one of an output position and a shape of the hologram object is changed, in response to the sensed gesture of the human body).  

As per claim 3, Rhee further discloses that the holographic reality system of claim 1, wherein the position sensor comprises one or more of a capacitive sensor, a plurality of image sensors, and a time-of-flight sensor ( [0047] In an embodiment, the image sensor is configured to sense a gesture of the portion of the human body that approaches the hologram object, and wherein the controller is configured to control the hologram output unit to change at least one of an output position or a shape of the hologram object, in response to the sensed gesture of the portion of the human body. [0243] As shown in FIG. 8A, the mobile terminal may model a hologram object 810, and a human body sensed by the image sensor.

As per claim 4, Rhee further discloses that the holographic reality system of claim 3, wherein the time-of-flight sensor is configured to use one or more of a radio frequency, a microwave signal, an acoustic signal, an infrared signal, and another optical signal ([0101] The proximity sensor 141 may include a sensor to sense presence or absence of an object approaching a surface, or an object located near a surface, by using an electromagnetic field, infrared rays, or the like without a mechanical contact. Furthermore several type of sensors are listed in [0081]).

As per claim 5, Rhee further discloses that the holographic reality system of claim 1, wherein the position sensor is configured to detect motion of one or more digits of the hand. [0226] The image sensor is not always activated, but may be activated only when a hologram object has been output. In a case where a hologram object has been output, if it is sensed by the proximity sensor, the illumination sensor, etc. that an object (or a user's body) is positioned near the hologram object, the controller may activate the image sensor such that the body's approach to the hologram object is sensed. [0221] As shown in FIG. 7, a hologram object 710 may be output to a preset space. In the output state of the hologram object 710, a step (S620) of sensing a human body 1000 (e.g., a user's hand, refer to FIG. 7) disposed in the preset space is executed (refer to FIG. 6).   

As per claim 6, Rhee further discloses that the holographic reality system of claim 1, wherein the position sensor is configured to detect a gesture by the user corresponding to a command ([0228] The body's approach to the hologram object may be understood as a user's gesture with respect to the hologram object. The controller 180 may determine user's various gestures with respect to the hologram object, based on sensing information acquired by the image sensor, e.g., according to whether a user approaches a hologram object (i), a user touches a hologram object (ii), a user scrubs a hologram object (iii), a user passes through a hologram object (iv), a user pushes a hologram object at a constant speed (v), etc. also see [0048]).  

As per claim 8, Rhee further discloses that the  holographic reality system of claim 1, wherein the virtual haptic feedback unit is configured to provide information about activation of the virtual control in the multiview content in response to the monitored position ([0099] The user input unit 123 is a component that permits input by a user. Such user input may enable the controller 180 to control operation of the mobile terminal 100. The user input unit 123 may include one or more of a mechanical input element (for example, a key, a button located on a front and/or rear surface or a side surface of the mobile terminal 100, a dome switch, a jog wheel, a jog switch, and the like), or a touch-sensitive input, among others. As one example, the touch-sensitive input may be a virtual key or a soft key, which is displayed on a touch screen through software processing, or a touch key which is located on the mobile terminal at a location that is other than the touch screen. On the other hand, the virtual key or the visual key may be displayed on the touch screen in various shapes, for example, graphic, text, icon, video, or a combination thereof).

As per claim 9, Rhee further discloses that the holographic reality system of claim 1, wherein the multiview display is configured to provide a plurality of directional light beams corresponding to a plurality of different views of the multiview display, the plurality of directional light beams having different principal angular directions from one another corresponding to different view directions of the different views ([0177] An optical source configured to output light so as to output a hologram object, and the haptic module 153 configured to output a feedback signal may be arranged independently from each other. 0186] An image output to the display unit 151 merely records a distribution of bright and dark surfaces of an object, whereas the holographic image 155′ may be understood as an image which simultaneously accumulates and reproduces all of information which light as wave contains, namely, an amplitude and a phase. [0192] Then, as shown in FIG. 3B, when the beams such as the reference waves, namely, reconstruction waves are projected to the holographic photosensitive material 205, the interference fringes may serve as diffraction grating, such that the beams can be diffracted at different positions from an incident direction of the reference waves. The diffracted beams may be converged so as to be formed the same as the beams initially reflected from the object, thereby projecting a holographic image 209. That is, the initial object waves may be reconstructed through the hologram so as to realize the holographic image 209).

As per claim 10, Rhee further discloses that the holographic reality system of claim 9, wherein the multiview display comprises: a light guide configured to guide light in a propagation direction along a length of the light guide as guided light; and a plurality of multibeam elements distributed along the length of the light guide, a multibeam element of the multibeam element plurality being configured to scatter out from the light guide a portion of the guided light as the plurality of directional light beams having the different principal angular directions of the different views ([0189] One of the two beams is used to illuminate a subject 207, and light diffusely-reflected from the surface of the subject 207 reaches a holographic photosensitive material 205. Hereinafter, such a beam is called an object wave. For conversion of a path of the beam, mirrors 203, 204 may be used. [0192] Then, as shown in FIG. 3B, when the beams such as the reference waves, namely, reconstruction waves are projected to the holographic photosensitive material 205, the interference fringes may serve as diffraction grating, such that the beams can be diffracted at different positions from an incident direction of the reference waves. The diffracted beams may be converged so as to be formed the same as the beams initially reflected from the object, thereby projecting a holographic image 209. That is, the initial object waves may be reconstructed through the hologram so as to realize the holographic image 209).

As per claim 12, Rhee further discloses that the holographic reality system of claim 10, wherein the multiview display further comprises a light source optically coupled to an input of the light guide, the light source being configured to provide the light to be guided as the guided light ([0119] An optical output module 154 can output a signal for indicating an event generation using light of a light source. 0177] An optical source configured to output light so as to output a hologram object, and the haptic module 153 configured to output a feedback signal may be arranged independently from each other).

As per  method claim 18, the claim includes limitations substantially similar to that  of claim 1, thus claim 18 is also rejected under the similar citations given to claim 1.
 
As per  method claim 19, Rhee further discloses that the  method of holographic reality system operation of claim 18, wherein monitoring the position of a hand using a position sensor comprises one or more of monitoring a change in capacitance corresponding to the position of the hand using a capacitive sensor, monitoring the position of the hand using image processing of images captured by different image sensors of a plurality of image sensors, and monitoring the position of the hand using reflection of a wireless signal by the hand using a time-of-flight sensor. (as described in the Abstract, The system has a processing system (130). The virtual objects (170) are in an immersive computing workspace (180). A tracking device is configured to track a hand (150) of the user. The processors of the driver system is caused to broadcast a control signal and cause multiple ultrasonic emitters to create ultrasound beams to produce the localized focal points of ultrasonic energy at the hand of the user.  [0047] In an embodiment, the image sensor is configured to sense a gesture of the portion of the human body that approaches the hologram object, and wherein the controller is configured to control the hologram output unit to change at least one of an output position or a shape of the hologram object, in response to the sensed gesture of the portion of the human body. [0243] As shown in FIG. 8A, the mobile terminal may model a hologram object 810, and a human body sensed by the image sensor.

As per  method claim 20, Rhee further discloses that the method of holographic reality system operation of claim 18, wherein providing virtual haptic feedback using a virtual haptic feedback unit comprises generating a physical sensation at the hand using one or more of ultrasonic pressure and air pressure, the physical sensation being generated in a region of space corresponding to the extent of the virtual haptic feedback (Lee describes that the processors of the driver system is caused to broadcast a control signal and cause multiple ultrasonic emitters to create ultrasound beams to produce the localized focal points of ultrasonic energy at the hand of the user. The localized focal points are configured to create a mid-air tactile sensation at appendage of the user. A motorized gimbal assembly is mounted to the flat-panel two-dimensional ultrasound transducer phased array and in communication with the processing system. The motorized gimbal assembly enables multi-axis movement of the flat-panel two-dimensional ultrasound phased array and is operated to maintain a parallel orientation of the flat-panel two-dimensional ultrasound transducer phased array relative to a palm of the hand of the user based on the tracking information. see the Abstract).

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 11 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rhee in view of Makinen et al (US 20200371378 A1 ).
 As per claim 11, Rhee further discloses that the holographic reality system of claim 10, But Rhee does not seem to teach  wherein the multiview display further comprises an array of multiview pixels, each including a plurality of sub-pixels configured to provide the different views by modulating directional light beams of the plurality of directional light beams.
Makinen discloses systems and methods are described for providing a three-dimensional display (Multiview display) (see Abstract).  [0019] In some embodiments, the directable mirror(s) include a digital micromirror device having a plurality of individually-directable micromirrors. In such embodiments, an imaging lens may be provided between the spatial light modulator and the digital micromirror device. Where the spatial light modulator comprises a plurality of pixels, the imaging lens may be configured to image each pixel onto a respective micromirror. More than one pixel may be imaged onto each micromirror. Makinen further describes [0197] In the multi-view rendering scheme each LF pixel projects one pixel of each 2D view from the same 3D scene. In this structure, the LF pixels are formed by the DMD pixel images projected near to the single lenses in the front lens sheet of the screen. The number of available sub-pixels (and number of generated views) in a single LF pixel depends on, e.g., the screen design (single lens size), number of DMD pixels and achievable modulation speed of the first DMD. In this rendering scheme, all pixels in one 2D directional image are created with virtual sub-pixels that are at the same relative positions inside the LF pixels. For example, all the upper right corner LF sub-pixels are projected towards a view that is positioned at lower left corner from the display center. The multi-view image field can be made denser by modulating the images in synchronization to the angular scanning action of the second DMD.
At the time of the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate  the spatial light modulator with a plurality of pixels with Multiview or 3d display of Rhee. [0158] The sub-pixels inside the projected larger pixels can be used for multiple purposes. The individual sub-beams can be made to focus at different focal planes in the projected light field via a plurality of optical methods/systems taking advantage of the micro-optically modulated sub-pixels.   
 
Therefore, it would have been obvious to combine Makinen  with Rhee to obtain the invention as specified in claim 11.

8.	Claims 13-15 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Makinen et al (US 20200371378 A1 ) in view of Lee et al ( US 11048329 B1).

Mekinen is directed to LIGHT FIELD IMAGE ENGINE METHOD AND APPARATUS FOR GENERATING PROJECTED 3D LIGHT FIELDS
Lee is directed to Mid-air Ultrasonic Haptic Interface For Immersive Computing Environments


As claim 13, Mekinen discloses a holographic reality multiview display ( Systems and methods are described for providing a three-dimensional display. In an example, a display device includes a multiview display.  [0204] The method may include wherein image content is rendered, and presented to the display device in temporally modulated manor so as to provide a plurality of separate views to be projected to a holographic screen with a plurality of visible-windows, each window being no larger than the typical human inter-pupillary distance), comprising: 
an array of multiview pixels configured to provide a plurality of different views of a multiview image, a multiview pixel comprising a plurality of sub-pixels configured to modulate a plurality of directional light beams having directions corresponding to view directions of the different views ([0126] In current multiview systems, the number of sub-pixels and with it the number of projection directions is fixed to and limited by the number of pixels available in the display (e.g., LCD-panel). [0261] a spatial light modulator positioned over the transparent substrate, the spatial light modulator having a plurality of pixels; and for each mirror of the mirror array, a corresponding sub-array of light-emitting elements mounted on the transparent substrate. Also see claim 7, wherein the display device of claim 6, wherein the spatial light modulator comprises a plurality of pixels, and wherein the imaging lens is configured to image each pixel onto a respective micromirror.
an array of multibeam elements, each multibeam element being configured to provide the plurality of directional light beams to a corresponding multiview pixel ([0158] the individual sub-beams can be made to focus at different focal planes in the projected light field via a plurality of optical methods/systems taking advantage of the micro-optically modulated sub-pixels. [0212] FIG. 25 depicts a schematic of a structure in which multiple directional light beams are created with a combination of μLED rows and static light-collimating mirrors, in accordance with some embodiments. [0234] When the size of the mirror is small enough, the μLED row and single mirror can form one multidirectional backlight pixel (MBP) that is capable of projecting multiple well collimated beams to different directions.
Makinen at [0088] discloses several sensors including a proximity sensor, gesture sensor, etc. [0057] FIGS. 29A-29B provide a schematic illustration of a use case for an example embodiment in which a tablet device with 10″3D multiview display and eye tracking module is viewed from a distance of 500 mm.
Makinen, however, falls short to further disclose a position sensor configured to monitor a position of a hand of a user relative to a virtual control within the multiview image without contact between the user and the holographic reality multiview display; 
Lee  describes that FIG. 1A illustrates a two-dimensional flat panel ultrasound system 100 providing for tactile mid-air haptic feedback. The system 100 as illustrated in FIG. 1A includes a two-dimensional ultrasound transducer array 110, a driver system 120, a processing system 130, and a tracking system 140. FIG. 1A further illustrates the hand 150 of a user interacting with the system 100. Column 6, lines 20-26, also see column 9, line 66-column 7, line 20) . 
Furthermore, Makinen does not seem to disclose a virtual haptic feedback unit configured to provide virtual haptic feedback to the user using one or more of ultrasonic pressure and air pressure, the virtual haptic feedback being provided based on the monitored position of the hand, an extent of the virtual haptic feedback corresponding to an extent of the virtual control.
  Lee on the other hand discloses herein an ultrasound system for providing tactile mid-air haptic feedback. Embodiments of Lee create a precise mid-air tactile sensation at and on one or both hands (or some other body part) of a user through use of one or more phased arrays of ultrasonic emitters (column 4, lines 45-50) . FIG. 7 illustrates a form factor 700 whereby a flat panel ultrasound system for providing tactile mid-air haptic feedback is integrated into a chair. The embodiment of FIG. 7 involves a flat panel two-dimensional ultrasound system 100 like that disclosed in the context of FIG. 1A column 15, lines 12-28.
At the time of the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the position sensor with the plurality of sensor of  Makinen so that the system of  Makinen in addition tracking the user’s whereabout and eye tracking  incorporating Lee with  Makinen enables the system of  Makinen to track/detect the hand of the user. Furthermore, it would have been obvious to incorporate haptic feedback to the detected body/hand of the user. Therefore, it would have been obvious to combine Makinen  with Rhee to obtain the invention as specified in claim 13.
As per claim 14, Mekinen in view of Lee further discloses that the holographic reality multiview display of claim 13, wherein the holographic reality display is configured to modify multiview content of the multiview image based on the monitored position (Lee describes that the processing system may compute the virtual content in the immersive computing workspace, process the three-dimensional positional information from the tracking system to determine whether the user is in proximity to a virtual object, and translate information into coordinates that are transformed into phase maps and intensity values for the transducers. column 7. Lines 21-35).

As per claim 15, Mekinen in view of Lee further discloses that the holographic reality multiview display of claim 13, wherein the position sensor comprises one or more of a capacitive sensor, a plurality of image sensors, and a time-of-flight sensor (Lee further describes  in an exemplary mode of operation, an infrared (IR) structured light source at the tracking system 140 emits a constant pattern onto a scene such as workspace 180 as discussed in the context of FIG. 1B. This pattern may be acquired by a CMOS two-dimensional camera correlated against a reference pattern at the tracking system 140. Column 6, lines 44-65).
As per claim 17, Mekinen in view of Lee further discloses that the holographic reality multiview display of claim 13, wherein the virtual control within the multiview image comprises a virtual icon and the virtual haptic feedback unit is configured to provide sensory information to the user corresponding to an activation of the virtual icon in response to the monitored position.  (Lee further discloses that in FIG. 1B, the hands 150 of user are tracked by tracking system 140 relative to the virtual reality object 170 generated by a computing device working in conjunction with or otherwise including processing system 130. As the hands 150 of user approach the virtual object 170—an approach observed by tracker 140 and communicated to processing system 130—the driver 120 can receive processed positional information from processing system 130 to cause the transducer array 110 to effectuate a particular tactile sensation at hands 150 based on their current position in three-dimensional space and relative to the virtual object 170. Column 8, lines 51-64).


CONCLUSION

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.     
US 20140282008 A1 is directed to HOLOGRAPHIC USER INTERFACES FOR MEDICAL PROCEDURES [0003] This disclosure relates to medical systems, devices and methods, and more particularly to systems, devices and methods pertaining to integration of holographic image data with other information to improve accuracy and effectiveness in medical applications.

10.	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
12.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
13.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173.
/TADESSE HAILU/Primary Examiner, Art Unit 2173